ACCEPTED
                                                                                                 01-14-00706-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            6/25/2015 6:53:04 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                                   No. 01-14-00706-CV

                          IN THE FIRST COURT OF APPEALS

                                    HOUSTON, TEXAS

                       ACCURATE PRECISION PLATING, LLC,

                                         Appellant,

                                             V.

        JUAN GUERRERO, GUERRERO PLATING TECHNOLOGY, LLC and
                        ALLIED PLATING, LLC,

                                         Appellees


       APPELLEE, ALLIED PLATING, LLC’S UNOPPOSED MOTION TO
              DISMISS ITS CONDITIONAL CROSS-APPEAL


       Allied Plating, LLC, appellee in the above-referenced case, filed a conditional cross-

appeal, anticipating that the appellant might seek relief for past profits beyond that awarded

by the jury. The appellate briefs have now been filed, and it is clear that appellant’s sole

issue on appeal is an evidentiary ruling by the trial court. Therefore, Allied Plating does

not wish to pursue its conditional cross-appeal. Appellant has no objection to dismissal.

                              CONCLUSION AND PRAYER

       Because appellant’s appeal is limited to an evidentiary ruling by the trial judge,

Allied Plating now asks this Court to dismiss appellee’s conditional cross-appeal and to

grant such other and further relief to which it may be entitled.
                                          Respectfully submitted,

                                          The Pam Rea Law Firm, PLLC


                                            Pam Rea
                                            State Bar No. 00792790
                                            7026 Old Katy Road, Suite 259
                                            Houston, Texas 77024
                                            (832) 286-8142 – Telephone
                                            (713) 782-5002 – Facsimile
                                            pamrea@pamrealaw.com
                                            Counsel for Appellee
                                            Allied Plating, LLC


                           CERTIFICATE OF CONFERENCE

       I certify that, on behalf of all appellees in this matter, I conferred with counsel for
appellant, M. Lane Lowrey on June 25, 2015 before filing this notice of dismissal and that
he stated that Appellant has no objection to the dismissal of the conditional cross-appeal.



                                            Pam Rea

                      CERTIFICATE OF SERVICE AND FILING

        I hereby certify that a true and correct copy of this notice of dismissal has been sent
to all counsel of record for by electronic service and to the filing clerk for the First Court of
Appeals by delivery as shown below, on June 25, 2015.

   Maxwell Lane Lowery                      Facsimile (713) 929-3337
   Attorney for Appellant/Plaintiff         and email to llowrey@sbsblaw.com

   Loreta Rea                               loreta.rea@att.net
   Attorney for Appellees Guerrero
   and Guerrero Plating Technology



                                            Pam Rea